UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7145



RUSSELL S. EVERETT,

                                             Plaintiff - Appellant,

          versus

RONALD ANGELONE, Director, Virginia Department
of Corrections; DONALD R. GUILLORY, Warden,
Powhatan Correctional Center,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-853-AM)

Submitted:   November 7, 1996           Decided:    November 20, 1996

Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Russell S. Everett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C. § 1915(d) (1994), amended by Prison Litigation Reform
Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996). We have reviewed

the record and the district court's opinion and find that this

appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. Everett v. Angelone, No. CA-96-

853-AM (E.D. Va. June 19, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2